Citation Nr: 0843759	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  03-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the veteran's March 2003 substantive 
appeal contained a request for a hearing before a Veterans 
Law Judge sitting at the RO.  Such a hearing was scheduled 
for August 2003; however, he failed to report.

The matter was previously before the Board in March 2007, at 
which time the claim was denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a October 2007 Order, the Court vacated 
the March 2007 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).

This case was remanded by the Board in June 2008 for further 
development in accordance with the October 2007 Joint Motion 
and is now ready for disposition.


FINDING OF FACT

A chronic lumbar spine disorder was not shown in service or 
for many years thereafter; the veteran's current low back 
disorder is unrelated to service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran seeks service connection for a lumbar spine 
disorder.  Specifically, he claims that he injured his lumbar 
spine while power lifting in 1995 and has experienced 
continuity of symptomatology ever since.  

Service medical records reveal that, in March 1995, the 
veteran sought treatment for low back pain, although no 
deformity or spasms were noted.  Upon examination, his 
vertebrae were noted to be straight and no conditions 
affecting the spine were diagnosed.  In April 1995, he 
complained of back and neck pain as well as decreased 
sensation bilaterally in the T1 region; however, no diagnosis 
was rendered.  

In September 1998, he sought treatment for numbness in the 
lower back, although there is no evidence that diagnostic 
tests were performed or a diagnosis was rendered.  
Significantly, the separation examination indicated that his 
spine and other musculoskeletal systems were within normal 
limits.  Similarly, in the October 1999 Report of Medical 
History, he self-reported that he never suffered from 
arthritis, recurrent back pain, or any back injury.  

As such, the Board finds no evidence of chronic lumbar spine 
symptomatology or aggravation during active duty.  Rather, 
the isolated instances where the veteran complained of back 
pain seem to be acute and transitory in nature.  Therefore, 
the evidence does not show a chronic lumbar disorder in 
service.

Shortly after discharge, the veteran filed a claim for, among 
other things, an injury to his back.  In June 2000, the claim 
was denied.  In March 2001, he sought private medical 
treatment for a backache.  Upon examination, his physician 
noted lumbosacral discomfort with range of motion and pain 
with bending over and stooping, and he was diagnosed with 
lower back strain and prescribed pain relievers to treat his 
symptoms.  This is the first post-service symptomatology 
identified in the record.

The veteran underwent a February 2002 VA medical examination.  
After a physical examination, the diagnosis was chronic 
episodic mechanical back pain, not associated with 
significant neurologic deficit or radiculopathy.  However, no 
opinion was rendered regarding whether the lumbar spine 
disorder was related to service.  He underwent a subsequent 
VA spine examination in September 2004.  Slight degenerative 
disc disease of the lumbar spine was diagnosed; however, the 
examiner did not reach an opinion regarding whether the 
lumbar spine disorder was related to service.  

The veteran underwent magnetic resonance imaging (MRI) in 
June 2005, which revealed a normal lumbar spine.  The claims 
file was submitted to a VA examiner in July 2005 to determine 
whether a nexus existed between his current lumbar spine 
disorder and service.  In light of the normal MRI results, 
the examiner concluded he did not have a complete rationale 
for the cause of the veteran's low back pain.  Therefore, the 
examiner was unable to relate the low back pain to service.

Most recently, the veteran was afforded a VA spine 
examination in August 2008.  The examiner opined that it was 
unlikely that the current lumbar disorder was in any way 
related to the minor lumbar episodes that occurred in 
service.  The examiner explained that if the veteran suffered 
a lumbar injury in 1995, he could not have continued to be in 
the Marines for five additional years and his June 2005 MRI 
would have revealed degenerative changes.  

The examiner concluded that the June 1995 lumbar episode was 
a trivial one with no long-term effects, and his current 
limitation of lumbar flexion was appropriate for his age.  A 
reasonable reading of this opinion is that the veteran's low 
back disorder is not, in fact, related to his in-service 
complaints.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board has weighed the veteran's statements against the 
August 2008 VA examination and attaches greater probative 
weight to the clinical findings and medical opinion of 
skilled, unbiased professionals than to the veteran's 
statements.  

The mere contention of the veteran, no matter how well-
meaning, without supporting competent evidence that would 
etiologically relate his current claim with military service 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

Inasmuch as chronic lumbar spine symptomatology was not noted 
in service, and there is no competent evidence that his 
current lumbar spine disorder is related to any incident of 
service, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   

Proper notice was contained in a letter dated in May 2001.  
Furthermore, the service connection claim was readjudicated, 
and supplemental statements of the case were issued in August 
2008 and October 2008.  Consequently, the Board finds that 
the duty to notify has been satisfied.    

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records.  
Further, the veteran submitted additional medical treatment 
records and several written statements in support of his 
claim.  Next, specific VA medical opinions pertinent to the 
issue on appeal were obtained in September 2004, July 2005, 
and August 2008.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


